UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNIS MICHAEL GALLIPEAU,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00096-JFA-1; 3:10-cv-70313-JFA)


Submitted:   November 8, 2011             Decided:   November 15, 2011


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis   Michael   Gallipeau,  Appellant   Pro   Se.     Dean   A.
Eichelberger,   Susan   Zalkin  Hitt,  Assistant   United   States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis Michael Gallipeau seeks to appeal the district

court’s order in a habeas proceeding denying his motion for a

protective order.          This court may exercise jurisdiction only

over    final    orders,      28     U.S.C.    § 1291     (2006),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.   541,   545-46    (1949).        The   order   Gallipeau     seeks    to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           Accordingly, we dismiss the appeal for

lack of jurisdiction.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the    court     and    argument     would   not    aid    the

decisional process.

                                                                          DISMISSED




                                          2